Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (Cavitation clouds created by shock scattering from bubbles during histotripsy) and in view of Cain et al. (US 2007/0083120). 	

3.	Addressing claim 1, Maxwell discloses a method of treating tissue with ultrasound energy, comprising the steps of: colliding a shocked focal pressure waveform with the at least one bubble (see pages 1888, second column; the maintaining pulse is the colliding shocked focal pressure waveform with the bubble; page 1893 (first 10 lines of first column) and Figs. 4 and 8 shows shocked focal pressure waveform collide with bubble) and forming cavitation nuclei near the at least initiated during any pulse in a sequence of thousands of pulses, although all incident pulses are essentially identical. This observation is evidence that bubble cloud initiation is a probabilistic phenomenon. However, once a cloud is generated, it is maintained by each pulse if the pulse repetition period is shorter than the time for the bubbles that make up the cloud to dissolve; the process involve many pulses/waveform; there is a first pulse/waveform initiate creation of at least one bubble; the bubble does not form by itself on tissue; it is form by transmit pulse/waveform into tissue; then that is follow by maintaining (focal pressure) pulses/waveform to maintain the bubble cloud therefore there is a minimum of at least two pulses/waveform). Maxwell explained that is how cavitation work in the introduction to technology section. Maxwell’s experiment is focus on the maintaining/sustaining pulse, how it waveform should be to maintain and expand the bubble cloud. Examiner only relies on Cain to explicitly discloses that there is at least two separate waveforms initiation pressure waveform (pulse) to produce at least one bubble (see [0017], [0066], claim 1 and [0076]; initiation pulse sequence) and maintaining/sustaining/focal pressure waveform/pulse to maintain and/or expand bubble cloud (see [0082-0083] and claim 1). Examiner only relies on Cain to provide evidences and better explain of the concept Maxwell briefly explain in the introduction section. 

4.	Addressing claims 2, 4-7 and 11, Maxwell discloses:
wherein the colliding step is performed during a life-cycle of the at least one bubble (see page 1888, second column, Figs. 4 and 8; maintain pulse collide with the bubble before the bubble dissolve to maintain the bubble cloud);
wherein the forming cavitation nuclei step is achieved with a shock scattering mechanism between the shocked focal pressure waveform and the at least one bubble (see abstract, Figs. 4 and 7-8 shows shock scatter produce more bubbles/cavitation nuclei when shock waveform collide with bubbles); 
repeating the producing and colliding steps until treatment of the tissue is completed (see page 1888 and Cain’s abstract; caviation/bubble cloud is used to treatment tissue therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the steps is repeat to maintain the bubble cloud until the treatment is done or repeat the steps to restart and maintain the process when the bubble cloud collapse before the treatment is done);
wherein a peak-to-peak pressure of the shocked focal pressure waveform is sufficient in amplitude to form additional cavitation nuclei in the tissue (see Figs. 4 and 7-8; the amplitude is high enough that the scatter wave induce further cavitation);
after colliding the shocked focal pressure waveform, colliding a second shocked focal pressure waveform towards the at least one bubble and the cavitation nuclei (see Figs. 4, 7-8 and pages 1888, 1892-1893; many pulses are transmitted to maintain bubble cloud; also see Cain’s paragraph [0083]; sequences or pulses; second, third or fourth, etc. focal pressure pulses/waveform);
wherein a pulse sequence comprising the initiation pressure waveform and the shock focal pressure waveform has a sequence PRF ranging from 1-5000 Hz (see page 1890, transducer transmit at 1MHz (1000Hz) therefore obvious that PRF is transmitted within range of 1-5000 Hz; also see Cain’s paragraphs [0186], [0190] and [0230] explicitly discloses the prf (pulse repletion frequency) range; also see page 1888, second column; “the bubble cloud is maintain when the prf is shorter than the time for the bubbles that make the cloud to dissolve”; prf is a designer choice, it could be any range as long as it is shorter than the time for the bubbles that make the cloud to dissolve; also see Maxwell page 1891 second column, bubble cloud formation section, Maxwell discloses that bubble cloud disappear after 50 µs to 200 µs therefore collide a shocked focal pressure waveform within this time to maintain the bubble cloud before it disappear; therefore the prf has to be within thousand hertz to maintain the bubble cloud).

once a cloud is generated, it is maintained by each pulse if the pulse repetition period is shorter than the time for the bubbles that make up the cloud to dissolve); Cain also discloses maintaining/sustaining pulses/waveforms after initiation pulses/waveforms to maintain bubble cloud (see abstract, claims 1 and [0082-0083]) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Maxwell knows the appropriate time to collide a shocked focal pressure waveform to produce cavitation nuclei and induce bubble grow. It is implicit that Maxwell and Cain know the appropriate time to transmit shocked focal pressure waveforms to maintain and grow bubble cloud. Also see Maxwell page 1891 second column, bubble cloud formation section, Maxwell discloses that bubble cloud disappear after 50 µs to 200 µs therefore collide a shocked focal pressure waveform within this time to maintain the bubble cloud before it disappear. Further, after the first shocked focal pressure waveform collide the second shocked focal pressure waveform has to collide within this time to frame of 50 µs to 200 µs to maintain the bubble cloud. Maxwell discloses colliding additional shocked focal pressure waveforms without producing additional initiation pressure waveforms until the at least one bubble and/or the cavitation nuclei no longer remain in the tissue (see Figs.4, 7-8 and page 1888; it would have been obvious to one of ordinary skill in the art . 


Response to Arguments
		
Applicant's arguments filed 05/24/21 have been fully considered but they are not persuasive. Applicant amend to overcome 112 rejection therefore 112 rejection is withdrawal. Applicant stated the rejections under 103 will be addressed and argued in the appeal brief. Applicant’s argument is not persuasive because the notice of appeal was not accepted and no appeal brief filed. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793